        Case 3:18-cv-00718-MPS Document 16 Filed 07/11/19 Page 1 of 2
                         UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT


TIMOTHY W. BURKE
          Petitioner

              vs.                                 CASE NO. 3:18CV718(MPS)

UNITED STATES OF AMERICA
          Respondent



                                       JUDGMENT
       This action having come on for consideration of the petitioner’s motion to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C.§ 2255 on the ground that he

received ineffective assistance of counsel before the Honorable Michael P. Shea,

United States District Judge and,

       The Court having considered the full record of the case including applicable

principles of law, and having filed its Ruling on July 11, 2019 denying the motion; it is

therefore

       ORDERED, ADJUDGED and DECREED that judgment is entered in favor of the

respondent dismissing the petition.

       Dated at Hartford, Connecticut, this 11th day of July, 2019.


                                                        ROBIN D. TABORA, Clerk



                                                        By      /s/
                                                          Devorah Johnson
                                                          Deputy Clerk



EOD 7/11/19
Case 3:18-cv-00718-MPS Document 16 Filed 07/11/19 Page 2 of 2
